THE COURT.
This COURT COURT. a petition for a writ of mandate
to compel the respondents to enter an order substituting petitioner, as trustee in bankruptcy of the estate of J. Charles King, a bankrupt, in place of said King as defendant, in an action now pending in the respondent *279court. No showing is presented from which it appears to us that a plain, speedy and adequate remedy (Code Civ. Proc.,- sec. 1086) is not available to petitioner in the premises by intervention. (Code Civ. Proc., see. 387.),
The petition is denied.
Petition for modification of opinion denied.
All the Justices concurred.